Citation Nr: 1219757	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-19 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the RO in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran sustained a neck injury in service.  

2.  Symptoms of a cervical spine disorder were not chronic in service.  

3.  Symptoms of a cervical spine disorder have not been continuous since service separation.  

4.  Arthritis of the cervical spine did not manifest to a compensable degree within one year of service separation in January 1980. 

5.  The Veteran's current cervical spine disorder diagnosed as degenerative disc disease is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  
The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely November 2004 and March 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for a disability rating and for the effective date of the claim.  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining a VA medical opinion in August 2006.  
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a cervical spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, records from the Social Security Administration (SSA), and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In addition, some chronic diseases, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for a Cervical Spine Disorder

The Veteran contends that he has a neck disorder attributable to his active service.  In his June 2008 substantive appeal, the Veteran attributes his neck disorder to parachute jumping in service.  He further asserts that he has suffered from continuous neck problems since his military service.  See the June 2008 statement.  

After review of all the evidence, the Board finds that the weight of evidence demonstrates that the Veteran did sustain a neck injury or disease in service, but neck symptoms were not chronic in service.  Service treatment records note complaints of neck pain.  Specifically, in March 1973, the Veteran reported to sick call with complaints of neck pain after parachute jumping and a physical training (PT) test.  While full range of motion was demonstrated in the neck, the examining physician noted mild muscle spasms.  The diagnosis was muscle spasm of the cervical spine, for which the Veteran was prescribed medication and placed on a profile for one week.  

The Veteran's service treatment records indicate that his neck problem resolved with treatment.  Results from a January 1976 x-ray report reflect no significant abnormalities associated with the cervical spine.  There is no evidence of the Veteran being placed on permanent profile or restriction in service because of a neck injury.  Additionally, clinical evaluation of the upper extremities was normal, as reflected in May 1976 and January 1980 reports of medical examination at the expiration of term of service (ETS).  The clinical examination at service separation does not reflect a diagnosis of a neck disorder, and the Veteran denied having a bone, joint, or other deformity on his January 1980 report of medical history at service separation.  

As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatolgoy after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the neck disorder symptoms have not been continuous since service separation in January 1980, including that arthritis of the cervical spine did not manifest to a compensable degree within one year of service separation in January 1980.  As indicated, the January 1980 service separation clinical examination did not reflect chronic symptoms of a neck disorder, and the Veteran denied any neck complaints at service separation.  Following service separation in January 1980, the evidence of record shows no complaints, diagnosis, or treatment for a neck disorder until March 1999.  

More recently, the Veteran has been diagnosed with minimal degenerative disk disease of the cervical spine.  See the August 2001 VA examination report.  As this diagnosis of arthritis of the cervical spine did not manifest to a compensable degree within one year of service separation in January 1980, there is no basis for presumptive service connection for arthritis of the cervical spine as a chronic disease manifesting to a compensable degree within one year of service separation.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the absence of contemporaneous evidence of continuity of symptomatology or treatment for approximately 19 years after service is one factor, along with other lay and medical evidence stated above, including the negative service separation history and findings, and the Veteran's own post-service histories and complaints made for treatment purposes, that the Board has considered on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that he had continuous neck symptoms during and after service, the Board finds that the Veteran's own history he gave at service separation and after service for treatment purposes weighs against a finding of continuous neck disorder symptoms after service.  For example, the Veteran's statements of continuous post service neck symptoms are inconsistent with the post-service medical treatment records.  At an August 2001 VA examination for service connection for residuals of a low back injury, the Veteran reported neck pain associated with an in-service injury from a parachute jump.  At a VA examination in December 2003, the Veteran reported injuring his cervical spine in 1977 after he fell out of a parachute that landed on top of a tree in service.  Similarly, a May 2006 private MRI report noted the Veteran's history of neck pain due to a parachute landing in a tree.  However, a March 1999 private treatment entry reflects the Veteran's reports of a post-service neck injury in February 1999, after lumber struck the left side of his body when "unbanding" the materials on his job.  See private treatment records from March 1999 to January 2000.  The histories presented during the private treatment visits do not include a mention of chronic neck disorder symptoms in service, or continuous post-service symptoms or treatment of a neck disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to the private physician in March 1999 were made during the course of treatment, they are afforded great probative weight.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention a neck injury or disease in service, chronic neck disorder symptoms in service, neck disorder symptoms due to his duties in service, or continuous neck disorder symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current neck disability, diagnosed as degenerative disc disease, is not related to his active service.  In August 2006, a VA physician opined that, based on the available evidence and review of the claims file, the Veteran's cervical spine disorder was less likely than not (less than a 50/50 probability) incurred in service.  The VA physician reasoned that incidents in service affecting the Veteran's cervical spine were fleeting and passing in nature.  The VA examiner further reasoned that there is inadequate documentation to create a nexus between the current neck (cervical spine) disorder and the in-service occurrences.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and his military service, including no credible evidence of continuity of symptomatology of a cervical spine disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The Veteran has only asserted in the barest of terms that he injured his neck in service and now has a neck disability that he feels is related.  

On the question of the relationship between the current cervical spine disability to service, the only probative nexus opinion on file, the August 2006 VA medical opinion, weighs against the claim.  The August 2006 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA physician was informed of the pertinent evidence.  The VA physician reviewed the claims file and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disorder is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


